Citation Nr: 0823500	
Decision Date: 07/16/08    Archive Date: 07/23/08

DOCKET NO.  06-26 811	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death. 


ATTORNEY FOR THE BOARD

L. Jeng, Associate Counsel


INTRODUCTION

The veteran had active duty from May 1943 to November 1945.  
He died in October 2004 and the appellant is his widow.   

This matter comes before the Board of Veterans' Appeals 
(Board) from a December 2005 rating decision of a Department 
of Veterans Affairs (VA) Regional Office (RO).  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

As an initial matter, the Board notes that on her VA Form 21-
22, Appointment of Veterans Service Organization as 
Claimant's Representative, dated in August 2006, the 
appellant appointed the American Legion, Disabled American 
Veteran, and Veterans of Foreign Wars as her representatives.  
The form was not accepted as multiple representatives had 
been noted.  On remand, the appellant should be requested to 
clarify her representation and she should be instructed to 
appoint only one representative if she desires to be 
represented. 

In the context of a claim for Dependency and Indemnity 
Compensation (DIC) benefits, which includes a claim of 
service connection for the cause of the veteran's death, the 
United States Court of Appeals for Veterans Claims (Court) 
has held section 5103(a) notice must be tailored to the 
claim.  Hupp v. Nicholson, 21 Vet. App. 342 (2007).  The 
notice should include (1) a statement of the conditions, if 
any, for which a veteran was service connected at the time of 
his death; (2) an explanation of the evidence and information 
required to substantiate a DIC claim based on a previously 
service-connected condition; and (3) an explanation of the 
evidence and information required to substantiate a DIC claim 
based on a condition not yet service connected.  Id.

In this case, the veteran died in October 2004 and his 
Certificate of Death listed the immediate cause of death as 
sudden cardiac death, due to myocardial infarction, and lung 
cancer-shortness of breath was listed as an other significant 
condition contributing to death but not resulting in the 
underlying cause.  The cause of death was amended on the 
Certificate of Death in December 2004; the amendment listed 
the immediate cause of death as sudden cardiac death, due to 
lung cancer, and shortness of breath was noted as an other 
significant condition contributing to death but not resulting 
in the underlying cause.  During his lifetime, the veteran 
was service-connected for left leg varicose vein, evaluated 
as 40 percent disabling, and residual scar from injury to 
left lower leg, evaluated as 10 percent disabling.  
While the RO sent the appellant a notice letter dated in 
April 2005, this notice did not comply with the Court's 
holding in Hupp.  This must be accomplished.

VA's duty to assist includes a duty to provide a medical 
examination or obtain a medical opinion only when it is 
deemed necessary to make a decision on the claim.  38 
U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) 
(2007).  

The appellant essentially contends that the veteran's death 
was related to service.  She asserts that he was exposed to 
radiation while serving in Hiroshima, Japan.  Given the 
veteran's service dates and the August 2005 letter from the 
Defense Threat Reduction Agency noting that the veteran was a 
member of the American occupation forces in Hiroshima, Japan 
following World War II, the Board finds that the veteran had 
radiation exposure during service.  In an October 2005 
report, a VA physician noted that the veteran was diagnosed 
with lung cancer in 1998 and follow-up records in January and 
February 2000 did not note recurrence of the cancer.  She 
also noted that there was no evidence that the cancer had 
recurred, that the veteran had a long history of heart 
disease, and had other medical problems at the time of his 
death.  The examiner concluded that there was no evidence 
that the veteran's past history of lung cancer caused his 
death or contributed to his sudden cardiac death.  On remand, 
the same VA examiner should be asked to review the claims 
folder and determine whether in light of the finding that the 
veteran had radiation exposure in service if any disability 
resulting from this exposure was implicated in his death.  

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC should instruct the 
appellant to fill out a VA Form 21-22, 
Appointment of Veterans Service 
Organization as Claimant's Representative, 
and appoint only one representative if she 
desires to be represented. 

2.  The RO/AMC should send the appellant a 
letter that complies with the notification 
requirements of 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b).  The letter should 
explain, what, if any, information and 
(medical and lay) evidence not previously 
provided to VA is necessary to 
substantiate the appellant's claim.  The 
notice should include (1) a statement of 
the conditions for which the veteran was 
service connected at the time of his 
death; (2) an explanation of the evidence 
and information required to substantiate a 
DIC claim based on a previously service-
connected condition; and (3) an 
explanation of the evidence and 
information required to substantiate a DIC 
claim based on a condition not yet service 
connected.  The letter should indicate 
which portion of the evidence, if any, is 
to be provided by the appellant and which 
portion, if any, VA will attempt to obtain 
on her behalf.  

3.  If possible, the RO/AMC should arrange 
for the claims folder to be returned to 
the physician who conducted the October 
2005 review to provide an opinion as to 
whether there is a 50 percent probability 
or greater that any disability resulting 
from the veteran's radiation exposure in 
service caused, contributed or hastened 
his death.  The physician should provide a 
rationale for the opinion provided.  

4.  Then, after ensuring any other 
necessary development has been completed, 
readjudicate the claim for service 
connection for the cause of the veteran's 
death.  If further action remains adverse 
to the appellant, provide her and any 
appointed representative with a 
supplemental statement of the case and 
allow the appellant an appropriate 
opportunity to respond thereto.  
Thereafter, the case should be returned to 
the Board.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).


_________________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).

